WENDELL L. Griffen, Judge, dissenting. While joining the majority opinion in other regards, I dissent from the decision to remand the case to the trial court with instructions to enter judgment in Ryan’s favor for $434.50. Plainly, the trial court was not persuaded by his proof regarding the claim for breach of contract. Findings of fact by a trial judge sitting as the fact finder will not be disturbed on appeal unless those findings are clearly erroneous or clearly against the preponderance of the evidence. Arkansas Poultry Fed’n Ins. Trust v. Lawrence, 34 Ark. App. 45, 805 S.W.2d 653 (1991). I am unable to agree that the trial court’s decision to deny Ryan’s claim for breach of contract was clearly erroneous. Thus, I would reverse and dismiss rather than reverse and remand. PITTMAN, J., joins in this opinion.